DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The pre-amendment of 11/27/2020 has been received. Claims 3, 6, and 7 are amended and claims 1-8 are pending. The amendment to the title and replacement abstract have also been received as included in the pre-amendment. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 27th, 2020, December 28th, 2020, and April 8th, 2021 have been received and considered by the examiner. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0075] line 5: “positon” should read “position”;  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “opening-closing part”, “position changer”, and “connecting part”. Claim 3 line 5 sets forth the term “opening-closing part”, which invoked 112f, with the corresponding/equivalent structure in paragraph [0071] of the specification disclosing the opening-closing part as the left and right teeth on sides of the opening. Claim 4 line 2 and claim 5 line 2 set forth the term “position changer”, which invoked 112f, with the corresponding/equivalent structure in paragraph [0011] of the specifications, where the position changer is a linear fastener that includes sliders between which the opening is formed. Claim 6 line 5 sets forth the term “connecting part”, which invoked 112f, with the corresponding/equivalent structure in paragraph [0088] of the specifications, where the connecting cable 180 defines the “connecting part”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5 are rejected as being indefinite for failing to particularly point out and distinctly claim whether the garment is part of the attachment. The recitation “the garment attachment further includes an opening-closing part to freely open and close the opening” in lines 5-6 is unclear. The garment is not positively recited, but rather functionally recited. It is also unclear whether the applicant is intending to recite the garment because the specifications details the opening closing part as part of the garment with the zipper alongside the edge of the garment. If the intention was to positively recite the garment, applicant is respectfully advised to change the language of claim 3 to positively recite the garment as follows: “the garment attachment is attached to the garment and forms an opening that is configured to connect the inner and outer spaces of the garment”. The recitation noted above “the garment attachment attached to the garment forms an opening that connects inner and outer spaces of the garment” is also indefinite in that it’s not clear if the opening is present only when the garment attachment is attached to the garment or if the opening is part of the garment attachment structure. The specification appears to disclose the attachment 100A as having an opening formed by the belt-through part 140 such that the opening is present on the attachment regardless of whether the attachment is attached to the garment and upon connection of the garment attachment to the garment, the opening functions to connect the inner and outer spaces of the garment 200.  Please clarify by amending the claim to positively recite the garment attachment as attached to the garment and configured to connect inner and outer spaces of the garment, or to positively recite the garment attachment as having an opening and said garment attachment configured to be attached to said garment and said opening connecting the inner and outer spaces of the garment when the garment attachment is attached to the garment.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US Application Publication No. 2008/0256679 A1). White discloses the invention as claimed.
Regarding Claim 1, White discloses a garment attachment (300), comprising: 
a first connector (350) that is freely connectable to and detachable from a right front part of a front-open garment (Fig. 6 and paragraph [0032] p. 3 lines 1-4); 
and a second connector (360) that is freely connectable to and detachable from a left front part of the front-open garment (Fig. 6 and paragraph [0032] p. 3 lines 1-4), 
wherein with the first connector (350) and the second connector (360), the garment attachment is freely attachable to and detachable from the front-open garment between divided front parts (124) of the garment (Fig. 6 shows when the baby panel 300 is attached to zipper 124 and Fig. 1 shows when baby panel 300 is detached from zipper 124; the location of the baby panel 300 is between zipper 124 that would divide the front left 112 and right 114 portions of the coat).
Regarding claim 2, White teaches all the limitations as discussed above in claim 1. 
White further discloses wherein the first connector and the second connector include teeth of a linear fastener (paragraph [0031] lines 1-6), 
the first connector and/or the second connector includes a slider of the linear fastener (paragraph [0031] lines 1-6), 
and with the first connector and the second connector, the garment attachment is freely attachable to and detachable from the garment in a linear fastener provided to the divided front parts of the garment (paragraph [0031] lines 1-6 and paragraph [0032] lines 1-4; where the divided front parts are the front left 112 and right 114 portions of the coat).
Regarding Claim 3, White teaches all the limitations as discussed above in claim 1. 
White further discloses wherein the garment attachment attached to the garment forms an opening that connects inner and outer spaces of the garment and the garment attachment includes a pocket opening and the garment attachment further includes an opening-closing part (hook and loop fastener as in paragraph [0030] lines 7-10) to freely open and close the opening.
Regarding claim 7, White teaches all the limitations as discussed above in claim 1. White further discloses a garment (100) comprising the garment attachment (300).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over White (US Application Publication No. 2008/0256679 A1) in view of Baumel (US Application Publication No. 2004/0133962 A1). 
Regarding claim 4, White discloses the invention substantially as claimed. White fails to directly disclose a position changer to change a position of the opening.
In the same field of endeavor, namely garments with ventilation systems, Baumel teaches a position changer to change a position of the opening (Fig. 6, zipper 30 including zipper slider for gripping to change a position of the opening). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to include a position changer to change a position of the opening in that a zipper is considered as an equivalent fastening means that allows for incremental adjustment of the opening position and size, particularly since White discloses the use of a conventional fastening means for the pocket.
Regarding claim 5, the modified White discloses the invention of claim 1. The modified White further discloses the opening-closing part and the position changer are a linear fastener that includes sliders between which the opening is formed. 
In the same field of endeavor, namely body garments, Baumel teaches the opening-closing part and the position changer are a linear fastener that includes zipper teeth and sliders between which the opening is formed (Fig. 6).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to include a position changer to change a position of the opening in that a zipper is considered as an equivalent fastening means that allows for incremental adjustment of the opening position and size, particularly since White discloses the use of a conventional fastening means for the pocket.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over White (US Application Publication No. 2008/0256679 A1) in view of Strauss (US 7721349 B1). 
Regarding claim 6, White discloses the invention substantially as claimed. White fails to directly disclose an air introducer that introduces air inside the garment; a power source that supplies electric power to the air introducer; and a connecting part that connects the power source and the air introducer. 
In the same field of endeavor, namely air-conditioned garments, Strauss teaches an air introducer (170) that introduces air inside the garment (col. 21 lines 24-26); a power source that supplies electric power to the air introducer (col. 32 lines 14-16); and a connecting part that connects the power source and the air introducer (col. 32 lines 18-19). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the garment attachment to include a fan in order to cool a user’s body temperature while wearing the garment (col. 33 lines 49-51).                    
Regarding claim 8, the modified White discloses the invention of claim 7.
In the same field of endeavor, namely air-conditioned garments, Strauss teaches wherein the garment is an air- conditioned garment. (Fig. 5e, forced air vest embodiment, col. 21 lines 11-14).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to move air to cool the user (Strauss, col. 3 lines 64-67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and can be used to formulate a rejection if necessary: Siman-Tov et al. (US 6276155 B1); Mazzarolo (US 7823220 B2); Luo (CN 203913436 U); Trautmann (US 5946722 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached M-R 7:00 am – 4:00 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 4124                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732